Exhibit 10.9

Business Subsidy Agreement

THIS AGREEMENT is made and entered into as of the 7th day of December, 2010, by
and between the Economic Development Authority in and for the City of Coon
Rapids (the “City”) and Biovest International, Inc. (the “Borrower”). The
provisions herein constitute the “business subsidy agreement” for purposes of
the Minnesota Business Subsidy Act (Minnesota Statutes Sections 116J.993-995 and
its successor statute.)

Section 1. Definitions. In this Agreement, unless a different meaning clearly
appears from the context:

(a) “Benefit Date” means the date when the Borrower occupies the Project, but
shall be no later than March 31, 2011.

(b) “City” means the Economic Development Authority in and for the City of Coon
Rapids.

(c) “Compliance Date” means the date that is two (2) years after the Benefit
Date.

(d) “Borrower” means Biovest International, Inc., a Delaware corporation.

(e) “Development Property” means the real property legally described as TRACT B
R.L.S. NO 86 .

(f) “Initial Disbursement Date” means the date of the first disbursement of any
Loan Proceeds by the City to the Borrower.

(g) “Jurisdiction” means a city or township.

(h) “Leveraged Funds” means the funds described in Section 2.3. of the Loan
Agreement.

(i) “Loan” means the funds loaned by the City to the Borrower pursuant to the
Loan Agreement.

(j) “Loan Agreement” means the agreement and documents stating the terms and
conditions of the Loan.

(k) “Loan Proceeds” means the funds disbursed to the Borrower pursuant to this
Agreement and any proceeds thereof.

(l) “Project” means the Borrower’s construction of tenant improvements to the
real property it leases at 8500 Evergreen Boulevard, Coon Rapids, MN 55433 as
generally discussed in the application for MIF which resulted in the Grant
Agreement.

(m) “Termination Date” means the date of the final payment made to the City.

 

1



--------------------------------------------------------------------------------

Section 2. Agreement. The Borrower acknowledges and agrees that the provisions
of Minnesota’s Business Subsidy Act apply to this Agreement, as Borrower is
receiving under the terms of this Agreement government assistance.

 

  (a) The subsidy provided to the Borrower includes the $103,000 Loan made
hereunder which will be used for tenant improvements.

 

  (b) The public purposes and goals of the subsidy are to retain and create high
paying jobs in the bioscience sector within Coon Rapids.

 

  (c) The goals for the subsidy are to retain 24 jobs and create 14 new jobs.

 

  (d) If the goals are not satisfied, the Borrower shall make payment to the
City as required in Section 4.4 of the loan agreement.

 

  (e) The subsidy is needed because the current economic conditions and Chapter
11 bankruptcy filing by the company make the Project unfeasible without the
Loan.

 

  (f) The Borrower must continue operations in the jurisdiction for at least
five years following the Benefit Date.

 

  (g) The Borrower’s majority shareholder is Accentia Biopharmaceuticals, 324
South Hyde Park Ave., Suite 350, Tampa, FL, 33606.

 

  (h) Other than the assistance provided under this Agreement, the Borrower
expects to receive a loan from the State of Minnesota’s Minnesota Investment
Fund.

Section 3. Reporting. The Borrower shall provide to the City information
regarding goals and results for two years after the benefit date or until the
goals are met, whichever is later. This reporting requirement will expire if the
goals are met by the Compliance Date. If the goals are not met, the Borrower
must continue to provide information on the loan until the loan is repaid. If
the report is not submitted by March 15, the City shall mail the Borrower a
warning within one week of the required filing date. If, after 14 days of the
postmarked date of the warning, the Borrower fails to provide a report, the
Borrower must pay to the City a penalty of $100 for each subsequent day until
the report is filed. The maximum penalty shall not exceed $1,000.

 

  (a) Reporting Documentation.

 

  (1) The type, public purpose, and amount of the subsidy;

 

  (2) A statement of goals identified in the subsidy agreement and an update on
achievement of those goals;

 

  (3) The location of the recipient prior to receiving the business subsidy;

 

  (4) If the company has a parent corporation, the name and address;

 

  (5) A list of all financial assistance by all grantors for the project; and

 

  (6) Other information the City may request.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the City has caused this Agreement to be duly executed in
its name and behalf and the Borrower has caused this Agreement to be duly
executed in its name and behalf as of the date first written above.

 

ECONOMIC DEVELOPMENT AUTHORITY IN AND FOR THE CITY OF COON RAPIDS

By:

 

/s/ Tim Howe

 

Tim Howe, Chair

By:

 

/s/ Denise Klint

 

Denise Klint, Secretary

Approved By:

BIOVEST INTERNATIONAL, INC.

By:

 

/s/ David Moser

Name:

 

David Moser

Its:

 

Secretary

 

3